Title: To James Madison from Joel K. Mead, 12 October 1820
From: Mead, Joel K.
To: Madison, James


                
                    Dear Sir.
                    Washington City 12th. Octr. 1820
                
                I must rely upon the object I have in view to plead my apology for the freedom I take in obtruding upon your leisure this note. I have for some years viewed with some solicitude the want of an institution for the instruction of indigent youth of native genius and talents in the higher branches of literature, the sciences and the liberal arts. I mean more particularly those, who, having received the first rudiments of Education, discover strong natural genius or talents, or a particular aptitude, inclination or taste for some branch of human knowledge, and who are destitute of friends able to afford them the necessary means of instruction; to be selected from any and every part of the nation where they may chance to be found. It will not be contended, that talents are confined to the affluent, or virtue to the wealthy. The poor have equal pretentions to them by nature as the rich. The only difference appears to be in the advantages afforded by Education. It is also generally admitted that knowledge is power, and the general defusion of it equalizes power, and affords the best protection to our political liberties and moral freedom. I do not hazard much is [sic] saying that all of our large towns and cities, produce, at least, one individual in every five or ten years, capable of rendering great service to the public, of promoting our literature, or of extending the limits of our knowledge, if proper means were provided, and care taken to instruct them, according to their capacities, in what is already known. To be the humble instrument in founding an institution, to be devoted to this object by suggesting a plan to procure the necessary funds and to devote my future exertion to the accumulation of the means and to aid in the application of them is what I have been desirous of for some time past. I have formed a little project by which it seems to me the necessary funds may be raised, and successfully applied; and which I will suggest in brief, and request your opinion and such remarks as you may be pleased to make.
                In the first place I propose to form a society for the purpose of founding the proposed institution, who will pay a certain sum annually, say five dollars, which I am convinced may readily be done, and I doubt not will in a few years become very numerous. Then to apply to congress for an act to authorize the society to raise a certain sum annually, by lottery—say 30 or 40 thousand dollars pr ann. for ten or twelve years. I have no doubt but even the latter sum may be raised every year in this way untill completed;

and if so, then in a very few years the society may have an institution in successful opperation, and if proper care be taken in the investment of the funds, a permanent revenue secured for its future support.
                The question now presents itself, how shall the contemplated funds be vested, and where shall the institution be located? From the reflections I have given the subject I am of opinion that thirty or forty thousand acres of the public lands should be purchased, some where in Ohio, Indiania, Illinois or Missouri; where it can be had to the greatest advantage, keeping in view the eligibility for the location of the institution, the firtility of the soil with other advantages, such as timber and water &c. I am not fully informed, but believe that the public lands may be had in one of the states above named, of the first quality, for a little more than the minm. price. At the minm. price 50,000$ will pay for 40.000 acres. If this be purchased let there be 4 or 5 thousand acres reserved for the institution, to be cultivated under the direction of the society for the support of the institution in provisions, clothing &c. The residue may be surveyed into lots suitable for farms, say of 250 or 300 acres each and every other one leased to individual[s] who would settle on, and improve them; and as an inducement, let them be rent free for 7. years, and after that subject to an annual rent forever. Or let them be sold on a credit payable in installments, and if not paid for according to agreement, then to revert to the society with the improvements. This would probably soon introduce 50 or 60 good settlers in the compass of a few miles in extent. The improvements they would make would greatly increase the Value of the reserved lots; perhaps two three or four fold. These might be disposed of as circumstances may render expedient.
                Upon the supposition that 30,000$ can be raised per Ann. then at the end of two years a proper person may be sent out to purchase the land, have it surveyed, and preparations made for a settlement. The funds that will be in hand will justify the society in sending out, under a suitable superintendent, at least 20 good labourers; active smart young white men, enough of whom may be obtained from the north and East for about 100$ pr Ann. and who will themselves probably become settlers in a few years. I have not sufficient data to enable me to go into an accurate calculation of the number of acres these 20 labourers would be able to clear and cultivate per Ann. nor do I think it necessary at present. In the next year the necessary buildings for the institution might be commenced, and as 30 or 40,000$ would be coming into the treasury of the society every year, it is not unreasonable to suppose that an institution may be in opperation in 4 or 5 years, and which may be increased according to circumstances.
                From this bird’s eye view you will be able to perceive my plan and judge of it[s] practicability and expediency. It is on these I am desirous to obtain your opinion before I proceed any farther. I am the more solicitous on this subject, because I have no wife or children, good or bad to engage my

attention, and probably I never shall have. I want something to engage my attention in which more than myself are concerned. I have somewhere read that one of the Ancient philosophers, I think Pythagoras, taught that every useless man, is a dead man, and ordered that when any of his deciples became weary of studying to make themselves useful to others, they should be regarded as dead, and have tombs erected to them with suitable inscriptions as warnings to the living. I know of no way in which I can better deserve a place among the living than by devoting my attention to the service of those who are in need of assistance. I am Sir, with much respect your obedient humble servant
                
                    Joel K. Mead
                
            